***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                             R. A. v. R. A.*
                              (AC 41990)
                    Bright, C. J., and Elgo and Clark, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving her marriage to the plaintiff and making certain orders regard-
    ing the parties’ finances and custody of the parties’ minor children. Held:
1. The defendant’s claim that the trial court improperly included her minor
    child from a previous relationship in the custody order without account-
    ing for the rights of the minor child’s biological father was moot: because
    the biological father was a party to a subsequent proceeding in which
    the plaintiff was granted custody of the minor child, there was no
    practical relief that could be afforded to the defendant, and this court
    lacked subject matter jurisdiction to consider the defendant’s claim.
2. The trial court did not abuse its discretion in crafting its visitation order,
    which required the parties to collaborate on the terms of visitation: the
    court’s order was supported by the record, particularly the testimony
    of a family relations counselor, which the trial court was free to credit.
3. The defendant could not prevail on her claim that the trial court relied
    on inaccurate information concerning the plaintiff’s finances in fashion-
    ing its child support orders: because the court’s order completely
    absolved her of any child support obligations, the defendant did not
    demonstrate any harm resulting from the allegedly improper order;
    moreover, because the court was presented with significant evidence
    regarding the parties’ relative financial standing, employment histories,
    and future prospects, and it considered the possible costs that the
    defendant would incur to visit her children following their proposed
    relocation, this court would not disturb the child support orders.
          Argued April 5—officially released December 21, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New London at Norwich and tried to the court,
Carbonneau, J.; judgment dissolving the marriage and
granting certain other relief, from which the defendant
appealed to this court. Appeal dismissed in part;
affirmed.
   R. A., self-represented, the appellant (defendant).
  Logan A. Carducci, with whom, on the brief, was
Keith J. Anthony, for the appellee (plaintiff).
                         Opinion

   ELGO, J. The defendant mother, R. A.,1 appeals from
the judgment of the trial court dissolving the parties’
marriage and granting the plaintiff father, R. A., sole
custody of their minor children. On appeal, the defen-
dant contends that the court (1) improperly included
the defendant’s child from a previous relationship in
the custody order, (2) inequitably set forth procedures
for the parties to collaborate on a visitation scheme,
and (3) relied on inaccurate information concerning the
plaintiff’s finances in crafting its child support order.2
We dismiss as moot the defendant’s appeal as to her
first claim and affirm the judgment of the trial court in
all other respects.
  The following facts and procedural history are rele-
vant to this appeal. The parties met while the plaintiff
was stationed in Hawaii and serving in the United States
Navy. Shortly after meeting, the parties married on Feb-
ruary 23, 2011. At that time, the defendant had custody
of O, her minor child from a previous relationship.3 The
parties thereafter had three children together: T, Q,
and A.
  In April, 2016, the plaintiff was transferred from
Hawaii to Naval Submarine Base New London in Groton
(naval base). The parties then purchased a house in the
state of Washington, where the defendant and the four
minor children resided for approximately six months.
The defendant and the minor children subsequently
relocated to Connecticut and moved into the plaintiff’s
apartment, while the plaintiff resided at the naval base
barracks.
    On December 23, 2016, an altercation ensued
between the parties at the naval base that culminated
in a motor vehicle collision.4 While the parties charac-
terized that altercation differently at trial, the court
credited the plaintiff’s testimony that the defendant
‘‘intentionally struck his car with hers in order to pre-
vent him from leaving the scene.’’ Following that inci-
dent, on December 30, 2016, the plaintiff filed an appli-
cation for an emergency ex parte order of custody. The
plaintiff then commenced the present dissolution action
on January 11, 2017.
  The defendant filed a motion to dismiss on January
20, 2017, arguing that Connecticut lacked jurisdiction
over the parties pursuant to the Uniform Child Custody
Jurisdiction and Enforcement Act (child custody act),
General Statutes § 46b-115 et seq., and citing the exis-
tence of a pending dissolution proceeding in Hawaii.
On January 23, 2017, the court, Connors, J., held a
hearing on both the motion to dismiss and the issue of
emergency custody, at which both parties testified. The
court then denied the motion to dismiss and took tem-
porary emergency jurisdiction under the child custody
act. With respect to the plaintiff’s application for an
emergency ex parte order of custody, the court awarded
the parties joint legal custody but granted the plaintiff
primary residence with the defendant able to participate
in supervised visitation.5 Following correspondence
with the trial judge in the aforementioned Hawaii pro-
ceedings, the court took exclusive jurisdiction during
a hearing on March 16, 2017, and sustained the plaintiff’s
objection to the defendant’s prior motion to dismiss.
Throughout the spring and summer of 2017, the defen-
dant filed several motions requesting custody and
increased access to the children, all of which were
denied.
   At the time of those proceedings, O was the subject
of a concurrent neglect proceeding in the juvenile court
of this state. On April 21, 2017, the court, Driscoll, J.,
issued an order vesting the plaintiff with temporary
custody of O. That order was entered into evidence as
a full exhibit at trial in the present case.
   Trial in the present matter commenced on February
23, 2018, and concluded on May 22, 2018. The plaintiff
was represented by counsel, while the defendant was
self-represented. On the final day of trial, the court,
Carbonneau, J., referred to the concurrent juvenile mat-
ter involving O, stating: ‘‘I was aware that Judge Driscoll
had made his decision in the juvenile court case involv-
ing [the defendant]. And that I believe he has deferred all
further action to [this] court, to decide in the dissolution
file. I may be mistaken. I have not yet received a copy
of his decision. So if there’s something that we need
to do or get from Judge Driscoll and [the juvenile court],
I certainly will do that. But I’m [going to] operate on the
notion that my orders will be sufficient to carry through
and complete the functions here today.’’ When the pre-
sentation of evidence concluded later that day, both
parties agreed to present their final arguments to the
court in written form.
   The court issued a memorandum of decision on
August 7, 2018, in which it rendered judgment dissolving
the marriage and awarding the plaintiff custody of the
minor children. With respect to O, the court stated in
a footnote: ‘‘[The defendant] has an older child that is
not issue of this marriage. This child was the subject of
a [juvenile court] proceeding . . . [in which the court,
Driscoll, J.,] found [O] to be neglected on January 18,
2018. [The court] vested guardianship and physical cus-
tody in [the plaintiff]. When [this] court refers to ‘the
children’ in this decision, [O] is included.’’
   The court also entered several orders concerning the
defendant’s child support obligations and visitation
rights. More specifically, the court granted the defen-
dant ‘‘access with the minor children under such condi-
tions to which she and [the plaintiff] may reasonably
agree in writing, traditional or electronic.’’ In that order,
the court listed several examples of ‘‘reasonable and
appropriate telephonic and electronic contact,’’ in-
structed the plaintiff to take steps to facilitate the defen-
dant’s contact with the minor children, and set forth a
forty-eight hour notice requirement for the defendant’s
requests for visitation. The court also ordered that the
defendant was not required to pay child support for any
of the minor children, apart from outstanding arrearage
payments regarding O. This appeal followed.6
                              I
  The defendant first claims that the court improperly
included O in the custody order without accounting for
the rights of O’s biological father. We conclude that
this claim has been rendered moot by subsequent orders
of the Superior Court concerning the custodial status
of O.
   The following additional procedural history is rele-
vant to our resolution of this claim. While this appeal
was pending, the defendant brought a separate action
on February 19, 2019, seeking custody of O. Both the
plaintiff and O’s biological father, B, were parties to that
action. The matter proceeded to trial over the course
of two days in March and June, 2021. On June 10, 2021,
the court, Shluger, J., rendered judgment, in which the
court issued orders granting sole legal and physical
custody of O to the plaintiff. The court specifically
found that B ‘‘[has] no interest in parenting [O]’’ and
that he ‘‘attended but did not actively participate in the
trial.’’ Although the defendant subsequently moved for
a waiver of appeal fees, the court, Newson, J., denied
that motion the day it was filed.
   On October 19, 2021, this court ordered the parties
to submit supplemental briefs on the issue of whether
the court’s June 10, 2021 orders rendered the defen-
dant’s claim with respect to the custody of O moot. The
plaintiff filed his supplemental brief on November 1,
2021; on the same day, the defendant requested a three
week extension, which this court denied. This court
then ordered that the defendant file her supplemental
brief no later than November 8, 2021. The defendant
filed that brief on November 8, 2021. Although it con-
tains a lengthy list of perceived procedural faults and
inequities associated with her various child neglect and
family court proceedings, it does not substantively
address whether Judge Shluger’s June 10, 2021 orders
rendered her claim regarding the custody of O moot.
   ‘‘When, during the pendency of an appeal, events
have occurred that preclude an appellate court from
granting any practical relief through its disposition of
the merits, a case has become moot. . . . It is axiom-
atic that if the issues on appeal become moot, the
reviewing court loses subject matter jurisdiction to hear
the appeal. . . . It is a [well settled] general rule that
the existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . An actual controversy must exist not only at the
time the appeal is taken, but also throughout the pen-
dency of the appeal.’’ (Internal quotation marks omit-
ted.) Dempsey v. Cappuccino, 200 Conn. App. 653, 657,
240 A.3d 1072 (2020).
  In his supplemental brief, the plaintiff argues that
Judge Shluger’s June 10, 2021 order supersedes Judge
Carbonneau’s August 7, 2018 custody order and, accord-
ingly, deprives the defendant of any practical relief that
this court could otherwise grant. We agree. The defen-
dant’s contention that B was not adequately represented
when Judge Carbonneau issued his custody order was
directly remedied by B’s status as a party to the custo-
dial matter before Judge Shluger.7 There is accordingly
no relief that this court can offer the defendant. We
therefore conclude that the defendant’s claim regarding
the custody of O is moot.
                             II
  The defendant also claims that the court’s visitation
orders were inequitable insofar as they required the
parties to work collaboratively on structuring and schedul-
ing visits.8 The crux of the defendant’s claim is that, by
requiring both parties to agree on the terms of visitation,
the court’s orders do not adequately safeguard against
the plaintiff unilaterally refusing the defendant access
to her children. We do not agree.
   ‘‘We utilize an abuse of discretion standard in reviewing
orders regarding custody and visitation rights . . . .
Nothing short of a conviction that the action of the trial
court is one which discloses a clear abuse of discretion
can warrant our interference.’’ (Internal quotation
marks omitted.) Merkel v. Hill, 189 Conn. App. 779,
787–88, 207 A.3d 1115 (2019). Our review of the record
indicates that the court had a well established basis to
fashion its visitation order as it did. As the plaintiff
points out, the court heard directly from both the parties
themselves and individuals who were familiar with the
parties, their relationship with each other, and their
interpersonal skills. In particular, the trial court cred-
ited the testimony of Lisa Reveruzzi, a family relations
counselor who thoroughly investigated the matter and
presented her recommendations at trial. During her
investigation, Reveruzzi interviewed several social
workers who had been involved with the parties, as
well as Karen Goldfinger, a therapist whom the defen-
dant met with on three occasions. Reveruzzi’s testimony
highlighted the plaintiff’s proactive involvement in par-
enting the minor children, and contrasted it with her
concern regarding the defendant’s judgment. Reveruzzi
specifically expressed her concern that ‘‘if [the defen-
dant] was to have access with the children unsuper-
vised, that there would be a risk that the children would
not be returned to [the plaintiff].’’
   On the basis of her experience with the parties, Rever-
uzzi recommended that the plaintiff be the one to facili-
tate visitation of the minor children. The court, having
observed Reveruzzi’s testimony in person and weighed
her input against that of other witnesses and evidence,
chose to adopt her recommendations. Because the
court was free to credit that testimony, we conclude
that the court did not abuse its discretion in crafting
its visitation order.
                            III
   Last, the defendant claims that the court relied on
inaccurate information concerning the plaintiff’s fi-
nances in fashioning its child support orders. Specifi-
cally, the defendant alleges that the court failed to con-
sider the plaintiff’s receipt of certain government bene-
fits. In response, the plaintiff contends that the
defendant has not demonstrated any harm suffered as
a result of the court’s allegedly improper order. We
agree with the plaintiff.
   ‘‘The scope of our review of a trial court’s exercise
of its broad discretion in domestic relations cases is
limited to the questions of whether the [trial] court
correctly applied the law and could reasonably have
concluded as it did. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action.’’ (Citation omit-
ted; internal quotation marks omitted.) Olson v.
Mohammadu, 310 Conn. 665, 671, 81 A.3d 215 (2013).
‘‘The [appellant] is entitled to relief from the court’s
improper rulings only if it was harmful. . . . To meet
this burden in a civil case, the appellant must show
that the ruling would likely affect the result.’’ (Citation
omitted; internal quotation marks omitted.) Sander v.
Sander, 96 Conn. App. 102, 118, 899 A.2d 670 (2006)
(appeal from judgment of dissolution challenging edu-
cational support order); see also Van Nest v. Kegg, 70
Conn. App. 191, 198, 800 A.2d 509 (2002) (errant factual
finding in dissolution action ‘‘harmless because it did
not form the basis of the court’s order’’).
  The child support order in question provides in rele-
vant part that ‘‘[the defendant] shall pay zero support
for the minor children, issue of this marriage. [The
plaintiff] shall pay 100 percent of any unreimbursed
health-related and work-related day care costs for the
minor children. . . . [The defendant] shall pay zero
child support for her older son currently under the
guardianship of [the plaintiff].’’ Given the plain mandate
of that order, it is clear that the court’s reliance on even
inaccurate information did not harm the plaintiff, as
that order completely absolves her of any child support
obligations.
  Moreover, the court had before it significant evidence
and testimony regarding the parties’ relative financial
standing, employment histories, and future prospects
that led to its determination. In particular, the court
emphasized the possible costs that the defendant would
incur to visit her children following their proposed relo-
cation to Florida with the plaintiff and noted that reduc-
ing the defendant’s prospective child support obliga-
tions to zero would best serve the interests of fairness
and equity. On the basis of this record, we see no reason
to disturb the court’s child support orders.
  The appeal is dismissed only as to the defendant’s
claim that O was improperly included in the custody
order; the judgment is affirmed in all other respects.
   In this opinion the other judges concurred.
    * In accordance with federal law; 18 U.S.C. § 2265 (d) (3) (2018); we
decline to identify any party protected or sought to be protected under a
protective order or a restraining order that was issued or applied for, or
others through whom that party’s identity may be ascertained.
    1
      At all times, the defendant has appeared in a self-represented capacity.
    2
      Although the defendant has raised additional claims on appeal, she has
not adequately briefed those claims. See Seaport Capital Partners, LLC v.
Speer, 202 Conn. App. 487, 490, 246 A.3d 77 (adequate briefing is necessary
for appellate review), cert. denied, 336 Conn. 942, 250 A.3d 40 (2021). Accord-
ingly, we do not consider the merits of those claims. See Altraide v. Altraide,
153 Conn. App. 327, 330 n.2, 101 A.3d 317, cert. denied, 315 Conn. 905, 104
A.3d 759 (2014).
    3
      At trial, O’s biological father, B, was mentioned only twice. When asked
whether B was ‘‘involved’’ in O’s life, the plaintiff responded in the negative.
The defendant later noted B’s child support obligations with respect to O.
Neither party referenced the scope of B’s parental rights as to O at any time.
    4
      The plaintiff testified that, at the time of the altercation, security person-
nel at the naval base had instituted a Military Protective Order (protective
order) stemming from the defendant’s repeated attempts to contact the
plaintiff’s command. As the court clarified in its memorandum of decision,
‘‘[t]he [protective order] ha[d] no binding effect on [the defendant] because
she is a civilian not subject to Navy discipline.’’
    5
      The trial court, Carbonneau, J., found that the defendant nevertheless
arrived at the plaintiff’s apartment—where the children were located—that
evening. On January 25, 2017, the plaintiff moved separately for a temporary
restraining order against the defendant, which was granted later that day.
    6
      On November 12, 2019, the court, Shluger, J., granted the plaintiff’s
October 29, 2019 application for an emergency ex parte order of custody
of the four children. The defendant filed an amended appeal with this court
to encompass that order on December 2, 2019, pursuant to Practice Book
§ 61-9, and this court granted the defendant’s motion to file a supplemental
brief on February 5, 2020. Although this court subsequently granted the
defendant several extensions of time to do so, the defendant never filed
her supplemental brief. As a result, we deem abandoned the defendant’s
amended appeal with respect to the ex parte order of custody. See, e.g.,
Clelford v. Bristol, 150 Conn. App. 229, 235, 90 A.3d 998 (2014) (‘‘as a result
of the failure to adequately brief the ruling of the court appealed from, we
conclude that the defendant abandoned his sole appellate claim’’).
    7
      We are aware that, on November 12, 2021, the defendant filed a late
appeal (Docket No. AC 45119) of Judge Shluger’s June 10, 2021 order.
Irrespective of the outcome of that appeal, we reiterate that the alleged
procedural defect with Judge Carbonneau’s order—the absence of B from
the proceedings—was still remedied by B’s presence at the hearing before
Judge Shluger. Accordingly, our analysis of the mootness issue is unaffected
by the pendency of that late appeal.
    8
      The defendant also claims that the visitation order failed to create a
framework for visitation between O and his half-siblings, who are the addi-
tional biological children of B. As discussed in part I of this opinion, O’s
status with respect to the parties is controlled by Judge Shluger’s June 10,
2021 orders. We therefore do not consider that argument when assessing
the propriety of Judge Carbonneau’s orders.